Filed electronically with the Securities and Exchange Commission on August 10, 2011 File No.002-81549 File No.811-03657 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment No. || Post-Effective Amendment No. 53 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 || Amendment No. 53 |X| DWS State Tax-Free Income Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (617) 295-1000 John Millette One Beacon Street, Boston, MA02108 (Name and Address of Agent for Service) Copy to:David A. Sturms Vedder Price P.C. 222 N. LaSalle Street, Chicago, Illinois 60601 It is proposed that this filing will become effective (check appropriate box): | X |Immediately upon filing pursuant to paragraph (b) ||On August 1, 2011 pursuant to paragraph (b) ||60 days after filing pursuant to paragraph (a)(1) ||On pursuant to paragraph (a)(1) ||75 days after filing pursuant to paragraph (a)(2) ||On August 1, 2011 pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Fund, a series of the Registrant: · DWS Massachusetts Tax-Free Fund – Classes A, B, C and S SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 10th day of August 2011. DWS STATE TAX-FREE INCOME SERIES By:/s/W. Douglas Beck W. Douglas Beck* Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/W. Douglas Beck W. Douglas Beck* President August 10, 2011 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer August 10, 2011 /s/John W. Ballantine John W. Ballantine* Trustee August 10, 2011 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee August 10, 2011 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee August 10, 2011 /s/Keith R. Fox Keith R. Fox* Trustee August 10, 2011 /s/Paul K. Freeman Paul K. Freeman* Chairperson and Trustee August 10, 2011 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Trustee August 10, 2011 /s/Richard J. Herring Richard J. Herring* Trustee August 10, 2011 /s/William McClayton William McClayton* Trustee August 10, 2011 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee August 10, 2011 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee August 10, 2011 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee August 10, 2011 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee August 10, 2011 *By:/s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 45 to the Registration Statement, as filed on November 26, 2008; and as filed on July 28, 2011 in Post-Effective Amendment No.52 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
